Citation Nr: 0826655	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  03-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision.  


FINDING OF FACT

The evidence shows that the veteran is unemployable as a 
result of his service connected disabilities.


CONCLUSION OF LAW

Criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that because of his PTSD and other 
service connected disabilities he is unable to keep a job. 

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is currently service connected for PTSD (rated at 
70 percent), tinnitus (rated at 10 percent), bilateral 
hearing loss (rated as noncompensable), and complete 
impotence (rated as noncompensable).  His combined rating is 
70 percent.  As such, he meets the schedular criteria for a 
TDIU. 

The veteran worked for 20 years as a pipe fitter until 1996, 
he then worked for Sears for two years in the maintenance 
department, and he most recently worked in the maintenance 
department of a hotel before retiring in October 2000. 

The Board previously noted that the veteran met the criteria 
for a TDIU, but a remand was required to obtain a medical 
opinion as to the veteran's employability.

The veteran underwent a VA examination in December 2006.  
While the examiner's opinion was somewhat confusing, her 
intent was clear.  The examiner specifically opined that it 
was at least as likely as not that the veteran was 
unemployable due to his PTSD and secondary depression; adding 
that it was unlikely that the veteran could maintain 
employment due to his lack of patience and tendency to become 
isolative or violent.  

As such, the criteria for a TDIU have been met, and the 
veteran's claim is therefore granted. 

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).




ORDER

A TDIU is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


